      Case 1:19-mc-00503-JGK-SDA Document 99 Filed 10/03/20 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      10/3/2020
 IN RE APPLICATION OF SHERVIN
 PISHEVAR FOR AN ORDER TO TAKE
                                                                  1:19-MC-00503 (JGK) (SDA)
 DISCOVERY FOR USE IN FOREIGN
 PROCEEDINGS PURSUANT TO 28 U.S.C. §                              OPINION AND ORDER
 1782



STEWART D. AARON, United States Magistrate Judge:

       Pending before the Court is the motion of Petitioner Shervin Pishevar (“Petitioner” or

“Pishevar”) to supplement, amend and/or renew his application and petition for an order to

obtain discovery from Respondent Marcus Baram (“Respondent” or “Baram”) for use in foreign

proceedings pursuant to 28 U.S.C. § 1782. (9/8/20 Not. of Mot., ECF No. 86.)

       For the reasons set forth below, Petitioner’s motion is GRANTED and it is hereby ORDERED

that Respondent shall, within fourteen (14) days of the date of this Opinion and Order, disclose

to Petitioner the name and location of his Confidential Source (as defined herein).

                                         BACKGROUND

       On August 6, 2019, Petitioner filed an application, pursuant to 28 U.S.C. § 1782, to obtain

discovery from Fast Company and Mansueto Ventures LLC (“Mansueto”) for use in civil and

criminal proceedings in the United Kingdom. (In re Pishevar, No. 19-MC-00370, 8/6/19 Mot., ECF

No. 1.) The application arose from an article published by Fast Company regarding a police report

(the “Subject Police Report”) purportedly issued by the City of London Police (“COLP”) that

pertained to an alleged sexual assault by Pishevar, which report later was learned to be a forgery.

(See 8/6/19 Pet. Mem., No. 19-MC-00370, ECF No. 3, at 1, 6.) At that time, Petitioner sought an

Order authorizing the service of subpoenas upon Fast Company and Mansueto calling for the
         Case 1:19-mc-00503-JGK-SDA Document 99 Filed 10/03/20 Page 2 of 9




production of documents relating to the Subject Police Report, including the identity and location

of the author of the report and any other distributor of the report. (See 8/6/19 Bento. Aff. Ex. 2,

No. 19-MC-00370, ECF No. 4-2.) On August 9, 2019, I granted Petitioner’s application. (See

8/9/2020 Order, No. 19-MC-00370, ECF No. 8.)

          In response to the subpoenas, Fast Company and Mansueto produced certain information

about the Subject Police Report. See In re Pishevar, 439 F. Supp. 3d 290, 298 (S.D.N.Y. 2020).

However, Fast Company and Mansueto refused, based on the reporter’s privilege, to disclose to

Petitioner the identity of the source (the “Confidential Source”) who provided the Subject Police

Report to their reporter, Baram. See id.

          On October 31, 2019, Petitioner filed this action in which he made his second § 1782

application. (10/31/19 Application, ECF No. 1.) Petitioner sought to obtain from Respondent

Baram information sufficient to identify the Confidential Source. See In re Pishevar, 439 F. Supp.

3d at 300. On February 18, 2020, I denied Petitioner’s second application, finding that although

he had met the mandatory criteria of § 1782, two of the discretionary Intel factors, 1 namely,

whether the application circumvents U.S. policies and whether the application is unduly

burdensome, weighed against Petitioner. Id. at 301-05. I found that these factors weighed against

Petitioner because the Confidential Source was shielded by the reporter’s privilege and because

Petitioner “failed to make a clear and specific showing that the identity of the Confidential Source

[was] not obtainable from other available sources.” Id. at 306. Specifically, I found that there

were questions regarding whether certain defendants named by Petitioner in a prior California




1
    See Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 264-65 (2004).


                                                       2
         Case 1:19-mc-00503-JGK-SDA Document 99 Filed 10/03/20 Page 3 of 9




lawsuit related to the Subject Police Report, 2 namely Definers Corp., Definers Public Affairs,

Matthew Rhoades (“Rhoades”) and Joseph Pounder (“Pounder”) (collectively, the “Definers

Defendants”) were alternative sources of the identity of the Confidential Source. See id. at 307.

          On March 3, 2020, Petitioner filed a motion for reconsideration. (See Mot. for Reconsid.,

ECF No. 59.) On April 14, 2020, I granted the motion for reconsideration because I had not given

Petitioner the opportunity to be heard with respect to certain documents as to which I took

judicial notice regarding Petitioner’s California lawsuit against the Definers Defendants. See In re

Pishevar, No. 19-MC-00503 (JGK) (SDA), 2020 WL 1862586, at *3 (S.D.N.Y. Apr. 14, 2020).

          In his submissions in support of his motion for reconsideration, Petitioner had discussed

another reporter, who he identified as the “Tech Reporter,” and who later was identified as Kara

Swisher (“Swisher”), and a senior political official in Washington, D.C., who he identified as the

“Pishevar Source,” as individuals from whom he had obtained information regarding the Subject

Police Report. In re Pishevar, 2020 WL 1862586, at *5. Petitioner stated his belief that neither of

them had information about the creators or distributors of the report. See id. I found that

Petitioner had “failed to make a clear and specific showing that the identity of the Confidential

Source is not obtainable from other available sources,” noting that “Petitioner ha[d] tools

available to him to obtain discovery from the Definers Defendants, the Pishevar Source and the

Tech Reporter regarding the identity of the Confidential Source, including document discovery

and sworn depositions (and to follow any leads that such discovery provides).” Id. Thus, I adhered

to my decision to deny Petitioner’s application. See id.




2
    Pishevar v. Rhoades, et al., Case No. CGC17562305 (California Super. Ct., County of San Francisco).


                                                      3
       Case 1:19-mc-00503-JGK-SDA Document 99 Filed 10/03/20 Page 4 of 9




        On September 8, 2020, Petitioner filed the motion that is now before the Court to

supplement, amend and/or renew his application. (See 9/8/20 Not. of Mot.) In support of his

motion, Petitioner submitted affidavits from Pounder, Rhoades, Swisher and the Pishevar Source

stating in substance that none of these individuals has any knowledge regarding the Confidential

Source or of the provenance of the Subject Police Report. 3 (See Pounder Aff., ECF No. 89, ¶¶ 6-

9; Rhoades Aff., ECF No. 90, ¶¶ 6-9; Swisher Aff., ECF No. 91, ¶¶ 4-8; Pishevar Source Aff., ECF

No. 92, ¶¶ 6-10.)

        On September 22, 2020, Respondent filed his opposition memorandum. (Opp. Mem., ECF

No. 95.) Respondent argues, inter alia, that “Petitioner still has not exhausted alternative sources

of evidence relating to the Forged Police Report.” (Resp. Opp. Mem., ECF No. 95, at 1.) One of

the potential alternative sources suggested by Respondent was Mark Fabiani (“Fabiani”), who

Respondent describes as Petitioner’s “crisis manager.” (See id. at 12.) On September 29, 2020,

Petitioner filed his reply memorandum. (Reply, ECF No. 96.) Petitioner also filed as affidavit from

Fabiani, in which he states, among other things, that he “do[es] not know, nor do I have any

information about, who created, distributed or have seen the Purported Police Report or any

other document purporting to originate from the City of London Police (or of any other police

force) that relates to an arrest of or investigation into Mr. Pishevar,” and that he does not “know

or have any information about anyone that may have such knowledge or information.” (Fabiani

Aff., ECF No. 97, ¶ 14.)




3
 On October 3, 2020, I entered an agreed-upon confidentiality order to protect the identity of the Pishevar
Source. (See Conf. Order, ECF No. 98; see also Pet.’s 9/8/20 Ltr., ECF No. 93.)


                                                    4
      Case 1:19-mc-00503-JGK-SDA Document 99 Filed 10/03/20 Page 5 of 9




                                           DISCUSSION

I.     Legal Standards

       A § 1782 application is a discovery device to obtain evidence in the jurisdiction where the

evidence exists. See In re Application of Bracha Found., 663 F. App’x 755, 761 (11th Cir. 2016).

There is nothing to prohibit a party seeking discovery from amending or supplementing its

discovery requests. Thus, courts have permitted renewed applications pursuant to § 1782. See In

re Hoteles City Express, Sociedad Anonima Bursatil De, No. 18-MC-80112 (JSC), 2018 WL 3753865,

at *2 (N.D. Cal. Aug. 8, 2018) (granting renewed application after supplemental declaration filed).

       With respect to the legal standards applicable to Petitioner’s renewed § 1782 application,

the Court incorporates by reference the “Legal Standards” section of its February 18, 2020

Opinion and Order. See In re Pishevar, 439 F. Supp. 3d at 300-01.

II.    Application

       A. Motion To Amend And/Or Supplement

       The Court, in its discretion, grants Petitioner’s motion to amend and/or supplement his

application. Implicit in the Court’s prior rulings that Petitioner had “failed to make a clear and

specific showing that the identity of the Confidential Source is not obtainable from other

available sources,” and that “Petitioner ha[d] tools available to him” to do so, In re Pishevar, 2020

WL 1862586, at *5, was that Petitioner could seek to make such a showing using available tools.

Indeed, the very concept of an exhaustion requirement presupposes that a party seeking to

obtain information protected by the reporter’s privilege would have the opportunity to renew a

motion seeking such information after exhausting other sources.




                                                 5
      Case 1:19-mc-00503-JGK-SDA Document 99 Filed 10/03/20 Page 6 of 9




       The Court next turns to the issue of whether, based upon the five new affidavits

submitted by Petitioner, he is entitled under § 1782 to the name and location of the Confidential

Source. 4

       B. § 1782 Application

       With respect to the application of the mandatory criteria of § 1782 and the discretionary

Intel criteria to the present case, the Court adopts its prior analysis contained in Discussion

Sections I and II of the February 18, 2020 Opinion and Order. See In re Pishevar, 439 F. Supp. 3d

at 301-05. As I previously found, but for the qualified reporter’s privilege, Petitioner would have

been entitled to the relief he sought. See id. at 301-07.

       “The qualified [reporter’s] privilege can be overcome only upon a clear and specific

showing by the party seeking disclosure that the information is: (1) highly material and relevant

to its action; (2) necessary or critical to the claim; and (3) not obtainable from other sources.”

Application of Behar, 779 F. Supp. 273, 275 (S.D.N.Y. 1991). As I found in my February 18, 2020

Opinion and Order, “the identity of the Confidential Source is highly material and relevant and is

critical to maintenance of the contemplated civil and criminal proceedings.” In re Pishevar, 439

F. Supp. 3d at 306. “The civil proceedings [in the United Kingdom] cannot be maintained without

knowing the identity of the putative defendants and the criminal proceedings cannot be

commenced without knowing the identity of the putative defendants.” Id.

       The question before the Court is whether Petitioner now has made a “clear and specific

showing” that the name and location of the Confidential Source is not obtainable from other


4
  Although the subpoena that accompanied the Application in this case sought additional documents and
information, Petitioner agreed to limit Respondent’s response to the pending Application to the name
and location of the Confidential Source. See In re Pishevar, 439 F. Supp. 3d at 305.


                                                 6
       Case 1:19-mc-00503-JGK-SDA Document 99 Filed 10/03/20 Page 7 of 9




available sources so as to overcome the reporter’s privilege. In re Pishevar, 2020 WL 769445, at

*9 (citing In re Petroleum Prod. Antitrust Litig., 680 F.2d 5, 7 (2d Cir. 1982)). The Court finds that

Petitioner has made such a showing. Petitioner has provided sworn affidavits from the persons

who the Court previously identified as potentially having information regarding the identity of

the Confidential Source (i.e., Pounder, Rhoades, Swisher and the Pishevar Source), as well as an

affidavit from another person identified in Respondent’s opposition memorandum (i.e.,

Fabiani). 5

        In opposition to Petitioner’s renewed application, Respondent argues that there are

certain purported inconsistencies between what the witnesses had previously told Pishevar and

what they are now stating under oath. (Opp. Mem. at 6.) Even assuming that there are

inconsistencies, 6 statements made by laypersons in unsworn contexts may differ from

statements made under oath. Moreover, two persons to a conversation may have different

recollections of what they said to one another. Nonetheless, any inconsistencies between sworn




5
  The Court finds that the sworn affidavits submitted by Petitioner are adequate substitutes for taking
depositions of the witnesses since the affidavits make clear that the witnesses do not have information
regarding the identity of the Confidential Source. See The New York Times Co. v. Gonzales, 459 F.3d 160,
171 (2d Cir. 2006) (exhaustion met through submission of affidavit). Thus, any depositions of such
witnesses would be futile.
6
  For example, Respondent points to a statement in Pishevar’s prior declaration in which he stated that
Swisher had told him that “she heard from a confidential source that [he] made a payment to settle a
sexual assault claim in London and had ‘an incident with a prostitute in Europe.’” (See Opp. Mem. at 7
(citing Pishevar Decl., ECF No. 58-1, ¶ 16).) As Respondent notes (see Opp. Mem. at 7-8), Swisher states
in her affidavit submitted as part of the motion before the Court that she has no knowledge or
information about any purported sexual assault allegation and that she does not recall “communicating
to Mr. Pishevar any information relating to any allegation that (1) he allegedly made a payment to settle
a sexual assault claim or charge or (2) he allegedly had an incident with a sex worker in Europe.” (Swisher
Aff. ¶¶ 6, 8.) Swisher did recall saying to Pishevar at some point in time words to the effect that she heard
he “had a bad date in London.” (Id. ¶ 8.) The inconsistent recollections of Pishevar and Swisher are not
material to the issue of the identity of the Confidential Source.


                                                     7
      Case 1:19-mc-00503-JGK-SDA Document 99 Filed 10/03/20 Page 8 of 9




and unsworn statements do not render the sworn statements untrue. In any event, regardless of

any inconsistencies, each of the witnesses is unequivocal that (s)he has no knowledge concerning

the identity of the Confidential Source.

       Respondent also argues that COLP personnel are potential sources of information

regarding the identity of the Confidential Source. (Opp. Mem. at 13.) However, as the Court

previously held, given Petitioner’s extensive efforts to obtain information from the COLP, COLP

personnel are not an available source. 7 See In re Pishevar, 439 F. Supp. 3d at 306.

       Petitioner has come forward with sworn statements from five individuals in order to show

that he has exhausted available sources of information regarding the identity of the Confidential

Source. There is no magic number of witnesses who must be pursued in order for a court to

determine that the requisite exhaustion has taken place. See Lee v. Dep’t of Justice, 413 F.3d 53,

61 (D.C. Cir. 2005) (referring to “case-specific determination”).

       After careful consideration of all the record evidence, the Court finds that Petitioner has

exhausted reasonable alternative sources of information. Thus, in my discretion, I find that the

reporter’s privilege has been overcome and Respondent shall disclose to Petitioner the name and

location of his Confidential Source.

                                           CONCLUSION

       For the foregoing reasons, Petitioner’s motion is GRANTED and it is hereby ORDERED that

Respondent shall, within fourteen (14) days of the date of this Opinion and Order, disclose to

Petitioner the name and location of his Confidential Source.



7
 My February 18, 2020 Opinion and Order describes the efforts made by Petitioner’s UK criminal counsel
to obtain information from the COLP. See In re Pishevar, 439 F. Supp. 3d at 297-98.


                                                  8
     Case 1:19-mc-00503-JGK-SDA Document 99 Filed 10/03/20 Page 9 of 9




SO ORDERED.

DATED:        New York, New York
              October 3, 2020


                                     ______________________________
                                     STEWART D. AARON
                                     United States Magistrate Judge




                                     9
